state’s application for leave to file second motion FOR REHEARING.
LATTIMORE, Judge.
The attorney for the state has filed request for leave to file a second motion for rehearing, insisting that we erred in reversing the judgment for the refusal of the trial court to submit to the jury the question of the admissibility of a statement in the nature of a confession, made by appellant and admitted in evidence over objection. As we understand the ground of the request now before us, it is that the *57said statement referred to was admissible, aside from the question of warning, etc., because of the fact that by virtue thereof inculpatory evidence was discovered and disclosed which led to the conviction, and contributed thereto. We have examined the record with a view of ascertaining the correctness of this proposition, but confess ourselves unable to discover any testimony rightly belonging in the class referred to. Mr. Warren, the officer who took the statement of appellant referred to, testified that before he got said statement, he already had the statements of the various deputies and parties connected with the crime, who testified for the state, and gave evidence material to the conviction. No particular evidence is pointed out in the request for leave, above referred to, and we have been unable to find it.
The request will be denied.

Denied.